THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION AGREEMENT”)
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

(Non U.S. Subscribers)

TO:

GOLDTOWN INVESTMENTS CORP. (the “Company”)

PH #1, 989 Beatty Street

Vancouver, BC V6Z 3C2

Purchase of Shares

1.

SUBSCRIPTION

1.1           The undersigned (the “Subscriber”) hereby irrevocably subscribes
for and agrees to purchase 10,000,000 shares (the “Shares”) at a price of
$0.0001 per Share (such subscription and agreement to purchase being the
“Subscription”), for an aggregate purchase price of $1,000 (the “Subscription
Proceeds”), which is tendered herewith, on the basis of the representations and
warranties and subject to the terms and conditions set forth herein.

1.2           The Company hereby irrevocably agrees to sell, on the basis of the
representations and warranties and subject to the terms and conditions set forth
herein, to the Subscriber the Shares. Subject to the terms hereof, the
Subscription will be effective upon its acceptance by the Company.

1.3           Unless otherwise provided, all dollar amounts referred to in this
Subscription Agreement are in lawful money of the United States of America.

2.

PAYMENT

2.1           The Subscription Proceeds must accompany this Subscription and
shall be wired directly to the Company in accordance with the wire instructions
to be provided by the Company to the Subscriber.

2.2           The Subscriber acknowledges and agrees that this Subscription
Agreement, the Subscription Proceeds and any other documents delivered in
connection herewith may be held by the Company’s lawyers on behalf of the
Company. In the event that this Subscription Agreement is not accepted by the
Company for whatever reason at its sole discretion within 30 days of the
delivery of an executed Subscription Agreement by the Subscriber, this
Subscription Agreement, the Subscription Proceeds and any other documents
delivered in connection herewith will be returned to the Subscriber at the
address of the Subscriber as set forth in this Subscription Agreement.

 



 


--------------------------------------------------------------------------------



 

- 2 -

 

 

2.3           Where the Subscription Proceeds are paid to the Company, the
Company is entitled to treat such Subscription Proceeds as an interest free loan
to the Company until such time as the Subscription is accepted and the
certificates representing the Shares have been issued to the Subscriber.

3.

DOCUMENTS REQUIRED FROM SUBSCRIBER

3.1

The Subscriber must complete, sign and return to the Company:

 

(a)

two (2) executed copies of this Subscription Agreement; and

 

(b)

a National Instrument 45-106 (“NI 45-106”) Questionnaire in the form attached as
Exhibit A (the “Questionnaire”).

3.2           The Subscriber shall complete, sign and return to the Company as
soon as possible, on request by the Company, any documents, questionnaires,
notices and undertakings as may be required by regulatory authorities, the OTC
Bulletin Board, stock exchanges and applicable law.

4.

CLOSING

4.1          Closing of the offering of the Shares (the “Closing”) shall occur
on or before September ____, 2008, or on such other date as may be determined by
the Company (the “Closing Date”). The Company may, at its discretion, elect to
close the Offering in one or more closings, in which event the Company may agree
with one or more subscribers (including the Subscriber hereunder) to complete
delivery of the Shares to such subscriber(s) against payment therefor at any
time on or prior to the Closing Date.

5.

ACKNOWLEDGEMENTS OF SUBSCRIBER

5.1

The Subscriber acknowledges and agrees that:

 

(a)

none of the Shares have been registered under the 1933 Act, or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons (as defined herein), except in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act and in each case only
in accordance with applicable state and provincial securities laws;

 

(b)

the Company has not undertaken, and will have no obligation, to register any of
the Shares under the 1933 Act or any other securities legislation;

 

(c)

the Subscriber has received and carefully read this Subscription Agreement;

 

(d)

if the Subscriber is resident in Canada, by completing the Questionnaire, the
Subscriber is representing and warranting that the Subscriber satisfies one of
the categories of registration and prospectus exemptions provided in NI 45-106,
as adopted by the British Columbia Securities Commission (the “BCSC”);

 

(e)

the decision to execute this Subscription Agreement and purchase the Shares
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based entirely upon a review of any public information which
has been filed by the Company with the Securities and Exchange Commission (the
“SEC”) in compliance, or intended compliance, with applicable securities
legislation (collectively, the “Public Record”);

 



 


--------------------------------------------------------------------------------



 

- 3 -

 

 

 

(f)

there are risks associated with an investment in the Shares, as more fully
described in certain information forming part of the Public Record;

 

(g)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
sale of the Shares hereunder, and to obtain additional information, to the
extent possessed or obtainable by the Company without unreasonable effort or
expense;

 

(h)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business and that all
documents, records and books in connection with the sale of the Shares hereunder
have been made available for inspection by the Subscriber, the Subscriber’s
attorney and/or advisor(s);

 

(i)

all of the information which the Subscriber has provided to the Company is
correct and complete as of the date the Subscription Agreement is signed, and if
there should be any change in such information prior to this Subscription
Agreement being executed by the Company, the Subscriber will immediately provide
the Company with such information;

 

(j)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription
Agreement and the Questionnaire, if applicable, and the Subscriber will hold
harmless the Company from any loss or damage it or they may suffer as a result
of the Subscriber’s failure to correctly complete this Subscription Agreement or
the Questionnaire, if applicable;

 

(k)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein, the Questionnaire, if applicable,
or in any document furnished by the Subscriber to the Company in connection
herewith being untrue in any material respect or any breach or failure by the
Subscriber to comply with any covenant or agreement made by the Subscriber to
the Company in connection therewith;

 

(l)

the issuance and sale of the Shares to the Subscriber will not be completed if
it would be unlawful or if, in the discretion of the Company acting reasonably,
it is not in the best interests of the Company;

 

(m)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 

(i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and

 

(ii)

applicable resale restrictions;

 

(n)

in addition to resale restrictions imposed under U.S. securities laws, there may
be additional restrictions on the Subscriber’s ability to resell the Shares
under applicable provincial securities legislation and National Instrument
45-102;

 



 


--------------------------------------------------------------------------------



 

- 4 -

 

 

 

(o)

the Shares are not listed on any stock exchange or automated dealer quotation
system and no representation has been made to the Subscriber that the Shares
will become listed on any stock exchange or automated dealer quotation system,
except that currently certain market makers make market in the common shares of
the Company on the OTC Bulletin Board;

 

(p)

the resale of the Shares in Canada is restricted except pursuant to an exemption
from applicable provincial securities legislation;

 

(q)

the Company has advised the Subscriber (if resident in Canada) that the Company
is relying on an exemption from the requirements to provide the Subscriber with
a prospectus to sell the Shares and, as a consequence of acquiring the Shares
pursuant to such exemption certain protections, rights and remedies provided by
applicable provincial securities legislation including statutory rights of
rescission or damages, will not be available to the Subscriber;

 

(r)

the Subscriber is outside the United States when receiving and executing this
Subscription Agreement and is acquiring the Shares as principal for its own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Shares;

 

(s)

the Shares may not be offered or sold to a U.S. Person or for the account or
benefit of a U.S. Person (other than a distributor) prior to the end of the
Distribution Compliance Period (as defined herein);

 

(t)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Shares or has reviewed any
documents in connection with the sale of the Shares hereunder;

 

(u)

the Company will refuse to register the transfer of the Shares not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in each case in
accordance with applicable state securities laws;

 

(v)

there is no government or other insurance covering any of the Shares;

 

(w)

the Subscriber has not acquired the Shares as a result of, and will not itself
engage in, any “directed selling efforts” (as defined in Regulation S under the
1933 Act) in the United States in respect of any of the Shares which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Shares; provided, however, that the Subscriber may
sell or otherwise dispose of any of the Shares pursuant to registration of any
of the Shares pursuant to the 1933 Act and any applicable state securities laws
or under an exemption from such registration requirements and as otherwise
provided herein;

 

(x)

the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Shares, although in technical compliance with Regulation S, would
not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act; and

 

(y)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company, and the Subscriber acknowledges and agrees that
the Company reserves the right to reject any Subscription for any reason
whatsoever.

6.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SUBSCRIBER

6.1           The Subscriber hereby represents and warrants to and covenants
with the Company (which representations, warranties and covenants shall survive
the Closing) that:

 



 


--------------------------------------------------------------------------------



 

- 5 -

 

 

 

(a)

the Subscriber is not a U.S. Person;

 

(b)

the Subscriber is not acquiring the Shares for the account or benefit of,
directly or indirectly, any U.S. Person;

 

(c)

the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement;

 

(d)

the sale of the Shares to the Subscriber as contemplated by the delivery of this
Subscription Agreement, the acceptance of it by the Company and the issuance of
the Shares to the Subscriber complies with all applicable laws of the
Subscriber’s jurisdiction of residence or domicile and will not cause the
Company to become subject to or comply with any disclosure, prospectus or
reporting requirements under any such applicable laws;

 

(e)

the Subscriber:

 

(i)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Shares;

 

(ii)

the Subscriber is purchasing the Shares pursuant to exemptions from prospectus
or equivalent requirements under applicable securities laws or, if such is not
applicable, the Subscriber is permitted to purchase the Shares under the
applicable securities laws of the securities regulators in the International
Jurisdiction without the need to rely on any exemptions;

 

(iii)

the applicable securities laws of the authorities in the International
Jurisdiction do not require the Company to make any filings or seek any
approvals of any kind whatsoever from any securities regulator of any kind
whatsoever in the International Jurisdiction in connection with the issue and
sale or resale of the Shares; and

 

(iv)

the purchase of the Shares by the Subscriber does not trigger:

 

A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or

 

B.

any continuous disclosure reporting obligation of the Company in the
International Jurisdiction; and

the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;

 

(f)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Shares for an indefinite period of time, and can afford the
complete loss of such investment;

 

(g)

if applicable, all information contained in the Questionnaire is complete and
accurate and may be relied upon by the Company, and the Subscriber will notify
the Company immediately of any material change in any such information occurring
prior to the closing of the purchase of the Shares;

 



 


--------------------------------------------------------------------------------



 

- 6 -

 

 

 

(h)

the Subscriber is purchasing the Shares as principal for investment only and not
with a view to, or for, resale, distribution or fractionalization thereof, in
whole or in part, and, in particular, it has no intention to distribute either
directly or indirectly any of the Shares in the United States or to U.S.
Persons;

 

(i)

the Subscriber is outside the United States when receiving and executing this
Subscription Agreement;

 

(j)

the Subscriber understands and agrees that offers and sales of any of the Shares
prior to the expiration of a period of one year after the date of original
issuance of the Shares (the one year period hereinafter referred to as the
“Distribution Compliance Period”) shall only be made in compliance with the safe
harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the 1933 Act or an exemption therefrom, and that all offers and
sales after the Distribution Compliance Period shall be made only in compliance
with the registration provisions of the 1933 Act or an exemption therefrom and
in each case only in accordance with applicable state and provincial securities
laws;

 

(k)

the Subscriber understands and agrees not to engage in any hedging transactions
involving any of the Shares unless such transactions are in compliance with the
provisions of the 1933 Act and in each case only in accordance with applicable
state and provincial securities laws;

 

(l)

the Subscriber acknowledges that it has not acquired the Shares as a result of,
and will not itself engage in, any “directed selling efforts” (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Shares which would include any activities undertaken for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the market in
the United States for the resale of any of the Shares; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Shares pursuant to
registration of any of the Shares pursuant to the 1933 Act and any applicable
state securities laws or under an exemption from such registration requirements
and as otherwise provided herein;

 

(m)

the Subscriber (i) is able to fend for itself in the Subscription; (ii) has such
knowledge and experience in business matters as to be capable of evaluating the
merits and risks of its prospective investment in the Shares; and (iii) has the
ability to bear the economic risks of its prospective investment and can afford
the complete loss of such investment;

 

(n)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;

 

(o)

the Subscriber has received and carefully read this Subscription Agreement;

 

(p)

the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in anyway whatsoever for the Subscriber’s decision to invest in the Shares and
the Company;

 

(q)

the Subscriber has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Shares and the Company;

 

(r)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement and the Questionnaire, if applicable,
and agrees that if any of such acknowledgements, representations and agreements
are no longer accurate or have been breached, it shall promptly notify the
Company;

 



 


--------------------------------------------------------------------------------



 

- 7 -

 

 

 

(s)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 

(t)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Subscriber or of any agreement, written or oral, to which the Subscriber
may be a party or by which the Subscriber is or may be bound;

 

(u)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

 

(v)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Shares;

 

(w)

the Subscriber understands and agrees that the Shares have not been registered
under the 1933 Act, or under any state securities or “blue sky” laws of any
state of the United States, and, unless so registered, may not be offered or
sold in the United States or, directly or indirectly, to U.S. Persons except in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act;

 

(x)

the Subscriber understands and agrees that the Company will refuse to register
any transfer of the Shares not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from the registration requirements of the
1933 Act;

 

(y)

the Subscriber is not aware of any advertisement of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising; and

 

(z)

no person has made to the Subscriber any written or oral representations:

 

(i)

that any person will resell or repurchase any of the Shares;

 

(ii)

that any person will refund the purchase price of any of the Shares;

 

(iii)

as to the future price or value of any of the Shares; or

 

(iv)

that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the common shares of the Company on the OTC Bulletin Board.

6.2           In this Subscription Agreement, the term “U.S. Person” shall have
the meaning ascribed thereto in Regulation S.

 



 


--------------------------------------------------------------------------------



 

- 8 -

 

 

7.

REPRESENTATIONS AND WARRANTIES WILL BE RELIED UPON BY THE COMPANY

7.1           The Subscriber acknowledges that the representations and
warranties contained herein and in the Questionnaire, if applicable, are made by
it with the intention that such representations and warranties may be relied
upon by the Company and its legal counsel in determining the Subscriber’s
eligibility to purchase the Shares under applicable securities legislation, or
(if applicable) the eligibility of others on whose behalf it is contracting
hereunder to purchase the Shares under applicable securities legislation. The
Subscriber further agrees that by accepting delivery of the certificates
representing the Shares on the Closing Date, it will be representing and
warranting that the representations and warranties contained herein and in the
Questionnaire, if applicable, are true and correct as at the Closing Date with
the same force and effect as if they had been made by the Subscriber on the
Closing Date and that they will survive the purchase by the Subscriber of Shares
and will continue in full force and effect notwithstanding any subsequent
disposition by the Subscriber of such Shares.

8.

RESALE RESTRICTIONS

8.1           The Subscriber acknowledges that any resale of the Shares will be
subject to resale restrictions contained in the securities legislation
applicable to each Subscriber or proposed transferee. The Subscriber
acknowledges that the Shares have not been registered under the 1933 Act of the
securities laws of any state of the United States and that the Company does not
intend to register same under the 1933 Act, or the securities laws of any such
state and has no obligation to do so. The Shares may not be offered or sold in
the United States unless registered in accordance with federal securities laws
and all applicable state and provincial securities laws or exemptions from such
registration requirements are available.

9.

ACKNOWLEDGEMENT AND WAIVER

9.1           The Subscriber has acknowledged that the decision to purchase the
Shares was solely made on the basis of publicly available information contained
in the Public Record. The Subscriber hereby waives, to the fullest extent
permitted by law, any rights of withdrawal, rescission or compensation for
damages to which the Subscriber might be entitled in connection with the
distribution of any of the Shares.

10.

LEGENDING OF SUBJECT SECURITIES

10.1         The Subscriber hereby acknowledges that upon the issuance thereof,
and until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the Shares
will bear a legend in substantially the following form:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
NONE OF THE SECURITIES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.

 



 


--------------------------------------------------------------------------------



 

- 9 -

 

 

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [INSERT THE DATE THAT IS 4 MONTHS AND A DAY AFTER
THE DISTRIBUTION DATE].

10.2         The Subscriber hereby acknowledges and agrees to the Company making
a notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Subscription Agreement.

11.

COLLECTION OF PERSONAL INFORMATION

11.1         The Subscriber acknowledges and consents to the fact that the
Company is collecting the Subscriber’s personal information for the purpose of
fulfilling this Subscription Agreement and completing the Offering. The
Subscriber’s personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) may be
disclosed by the Company to (a) stock exchanges or securities regulatory
authorities, (b) the Company’s registrar and transfer agent, (c) Canadian tax
authorities, (d) authorities pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and (e) any of the other
parties involved in the Offering, including legal counsel, and may be included
in record books in connection with the Offering. By executing this Subscription
Agreement, the Subscriber is deemed to be consenting to the foregoing
collection, use and disclosure of the Subscriber’s personal information (and, if
applicable, the personal information of those on whose behalf the Subscriber is
contracting hereunder) and to the retention of such personal information for as
long as permitted or required by law or business practice. Notwithstanding that
the Subscriber may be purchasing Securities as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
identity of such undisclosed principal as may be required by the Company in
order to comply with the foregoing.

12.

COSTS

12.1         The Subscriber acknowledges and agrees that all costs and expenses
incurred by the Subscriber (including any fees and disbursements of any special
counsel retained by the Subscriber) relating to the purchase of the Shares shall
be borne by the Subscriber.

13.

GOVERNING LAW

13.1         This Subscription Agreement is governed by the laws of the Province
of British Columbia and the federal laws applicable therein. The Subscriber, in
its personal or corporate capacity and, if applicable, on behalf of each
beneficial purchaser for whom it is acting, irrevocably attorns to the
jurisdiction of the Province of British Columbia.

14.

SURVIVAL

14.1         This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.

15.

ASSIGNMENT

15.1

This Subscription Agreement is not transferable or assignable.

 

 



 


--------------------------------------------------------------------------------



 

- 10 -

 

 

16.

EXECUTION

16.1         The Company shall be entitled to rely on delivery by facsimile
machine of an executed copy of this Subscription Agreement and acceptance by the
Company of such facsimile copy shall be equally effective to create a valid and
binding agreement between the Subscriber and the Company in accordance with the
terms hereof.

17.

SEVERABILITY

17.1         The invalidity or unenforceability of any particular provision of
this Subscription Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Subscription Agreement.

18.

ENTIRE AGREEMENT

18.1        Except as expressly provided in this Subscription Agreement and in
the agreements, instruments and other documents contemplated or provided for
herein, this Subscription Agreement contains the entire agreement between the
parties with respect to the sale of the Securities and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else.

19.

NOTICES

19.1         All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted by any
standard form of telecommunication. Notices to the Subscriber shall be directed
to the address on page 11 of this Subscription Agreement and notices to the
Company shall be directed to the address on page 1 of this Subscription
Agreement.

20.

COUNTERPARTS

20.1         This Subscription Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument.

 



 


--------------------------------------------------------------------------------



 

- 11 -

 

 

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

DELIVERY AND REGISTRATION INSTRUCTIONS

1.

Delivery - please deliver the Share certificates to:

                                          
                                          
                                          
                                                 

 

                                          
                                          
                                          
                                                 

 

2.

Registration - registration of the certificates which are to be delivered at
closing should be made as follows:

                                          
                                          
                                          
                                                 

(name)

                                          
                                          
                                          
                                                 

(address)

The undersigned hereby acknowledges that he or she will deliver to the Company
all such additional completed forms in respect of the Subscriber’s purchase of
the Shares as may be required for filing with the appropriate securities
commissions and regulatory authorities.

Pacific Medical Corp.                                                     

(Name of Subscriber – Please type or print)

/s/ Hassan Salari                                                             

(Signature and, if applicable, Office)

c/o 1517 West 58th Avenue                                          

(Address of Subscriber)

Vancouver, BC V6P 1W6                                             

(City, State or Province, Postal Code of Subscriber)

Cayman Islands                                                               

(Country of Subscriber)

 



 


--------------------------------------------------------------------------------



 

- 12 -

 

 

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Securities is
hereby accepted by GOLDTOWN INVESTMENTS CORP.

DATED at Vancouver, BC the 30th day of September, 2008.

GOLDTOWN INVESTMENTS CORP.

 

 

Per:

/s/ Hassan Salari                                               

 

Authorized Signatory

 

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

NATIONAL INSTRUMENT 45-106 QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements of National Instrument 45-106 (“NI 45-106”). The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.

The Subscriber covenants, represents and warrants to the Company that:

 

1.

the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the transactions
detailed in the Subscription Agreement and the Subscriber is able to bear the
economic risk of loss arising from such transactions;

 

2.

the Subscriber is (tick one or more of the following boxes):

(A)

a director, executive officer, employee or control person of the Company or an
affiliate of the Company

[ ]

(B)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the Company or an affiliate of the Company

[ ]

(C)

a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the Company or an affiliate of
the Company

[ ]

(D)

a close personal friend of a director, executive officer, founder or control
person of the Company

[ ]

(E)

a close business associate of a director, executive officer, founder or control
person of the Company or an affiliate of the Company

[ ]

(F)

an accredited investor

[ ]

(G)

a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F

[ ]

(H)

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F

[ ]

 

3.

if the Subscriber has checked box B, C, D, E, G or H in Section 2 above, the
director, executive officer, founder or control person of the Company with whom
the undersigned has the relationship is:

_______________________________________________________________________________

(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with. If you have checked box G or H, also indicate which of A to F
describes the securityholders, directors, trustees or

 



 


--------------------------------------------------------------------------------



- 2 -

 

beneficiaries which qualify you as box G or H and provide the names of those
individuals. Please attach a separate page if necessary).

 

6.

if the Subscriber has ticked box F in Section 2 above, the Subscriber satisfies
one or more of the categories of “accredited investor” (as that term is defined
in NI 45-106) indicated below (please check the appropriate box):

 

o

(j) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CDN$1,000,000;

 

o

(k) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

 

o

(l) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber’s
eligibility to acquire the Securities under relevant legislation.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
________ day of __________________, ________.

 

                                          
                                               

Print or Type Name of Entity

 

                                          
                                               

Signature of Authorized Signatory

 

                                          
                                               

Type of Entity

 

 

CW2123599.1

 

 

 